Settle, J.
Tbe demurrer must be sustained. The plaintiff does not allege that bis intestate complied with bis contract, or that be offered to do so.
By tbe contract the intestate agreed to pay tbe defendant “ fifty dollars,” as a consideration for a policy of insurance on bis life for six months. He paid only for1y-five dollars, and gives no excuse for bis failure to pay tbe full amount.
*24The complaint states that no policy of insurance "was ever issued by the defendant to the intestate; and that if any written application for insurance was. ever made by the intes* tate to the defendant, the plaintiff has no copy, and has never seen the same. As the intestate failed to comply with his part of the contract, his representative cannot call upon the defendant to perform his part.
The judgment of the Superior Court is affirmed.
Per Curiam. Judgment affirmed.